OPINION

Per Curiam:

This appeal presents a single issue: Should the ruling of Boykin v. Alabama, 395 U.S. 238 (1969), be applied retroactively? This question has, of course, been answered in the negative by this court. Mathis v. Warden, 86 Nev. 439, 471 P.2d 233 (1970); Stocks v. Warden, 86 Nev. 758, 476 P.2d 469 (1970). Appellant concedes as much and, indeed, in the *255lower court he admitted tó the judge that the case had no merit.
This case thus clearly presents a frivolous appeal and could easily have been disposed of under Sanchez v. State, 85 Nev. 95, 450 P.2d 793 (1969), and Watkins v. State, 85 Nev. 102, 450 P.2d 795 (1969). Because this course was not followed, as in Watkins, we merely affirm the trial court.
Affirmed.